Citation Nr: 0927520	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury (claimed as a  right knee injury).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection.  
Responsibility for the claim was later transferred to the RO 
in Montgomery, Alabama.  

Among the service treatment records for the Veteran's 
September 1956 left knee injury are some treatment records 
that relate to a February 1954 injury to the Veteran's right 
knee, for which the Veteran also claimed service connection.  
This matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran's VA treatment records from Alabama for the 
period from November 2006 to July 2008 are in the claims 
folder.  But while the Veteran was discharged from service in 
January 1957, there are no VA records earlier than 
November 2006.  It is not clear whether the Veteran had VA 
treatment in Ohio or at any other VA facility before 
November 2006, but the "problem list" in his VA treatment 
records includes conditions for which diagnoses were not made 
in the Alabama records contained in the claims folder.  That 
suggests that the Veteran was treated prior to November 2006 
at another VA medical facility.  VA medical treatment records 
are deemed to be within the control of VA and should be 
included in the record, as they may be determinative of the 
claim.  Therefore, a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In addition, at his November 2006 primary care provider 
visit, the examiner noted that the Veteran receives treatment 
from Dr. Childs in Samson, Alabama, and from Dr. Latimer.  
But no records from any private providers are in the claims 
folder.  The Veteran should be contacted and asked to provide 
authorization for those medical treatment records and for all 
other left knee treatment records since discharge from 
service.  

Finally, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2008).  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) establishes that the 
veteran suffered an event, injury, or disease in service; (2) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  The third part could be 
satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).  The threshold 
for establishing the third element is low for there need only 
be evidence that "indicates" that there "may" be a nexus 
between the current disability and military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Three months before discharge, the Veteran was working on an 
aircraft engine when he slid off the wing flap and twisted 
his leg when he landed.  He reported for sick call, where X-
rays were taken and then he was taken to Tripler Army 
Hospital.  September 1956 Line of Duty Determination; Tripler 
Army Hospital Discharge Report.  

He was placed on bedrest with Buck's skin traction and within 
a period of 48 hours, the Veteran had full range of active 
motion of the left knee.  An intensive course of physical 
therapy was instituted with quadriceps-strengthening 
exercises.  Eight days later, the X-ray of his left knee was 
normal, he was asymptomatic, and examination revealed only 
minimal tenderness over the tibial attachment of the lateral 
collateral ligament of the left knee.  On the 17th day after 
injury, he was lifting 22 pounds straight and it was thought 
that he was capable of performing full duty.  He was 
discharged 2 days later.  At discharge from the hospital 19 
days after the injury, the diagnosis was an acute sprain of 
the lateral collateral ligament of the left knee.  Tripler 
Army Hospital Discharge Report.  

At the follow-up visit one month later, the examiner noted 
that the Veteran had been treated conservatively in the 
hospital for a sprain of the lateral collateral ligament of 
the left knee.  At the time of the follow-up visit, he was 
asymptomatic.  The examiner determined that he need not 
return to the Orthopedic Clinic unless symptoms would recur.  
November 1956 Doctor's Progress Notes of Orthopedic Clinic.  
There is no evidence that he returned to the Orthopedic 
Clinic.  

On his November 1956 separation medical history form, the 
Veteran wrote a difficult-to-read note that he was in good 
health except that both knees ... Perhaps it says that they 
grab a little and lock.  Where he was to indicate on that 
form if he ever had lameness or bone or joint deformity, he 
checked the boxes for "no."  The examiner found his spine 
and other musculoskeletal system to be normal.  He made a 
note that the Veteran had had a sprained left knee in 
September 1956 with no complications or sequelae, and had 
been treated at Tripler Army Hospital for a period of 19 
days.  The Veteran was found qualified for separation.  

The Veteran claims that ever since service, he has had a 
slight limp because his left knee is weak.  September 2007 
Notice of Disagreement; see also September 2008 Substantive 
Appeal (the left knee has caused me to limp and put weight on 
my right knee).  
Osteoarthritis appears in the list of "problems" in the 
Veteran's VA treatment records, but there is no indication of 
which joint(s) are involved.  But there are some VA treatment 
notes that indicate that the Veteran has chronic joint pain 
and sometimes the left knee is identified.  July 2008 Nurse 
Practitioner Notes (exam of extremities shows asymmetrical 
limited range of motion); November 2007 Primary Care Notes  
(complains of arthritis-type pain in the bilateral knees and 
that over-the-counter aspirin helps the pain); June 2007 
Primary Care Nurse Practitioner Outpatient Note 
(osteoarthritis controlled; no joint pain); November 2006 
Initial Visit to Primary Care Provider (Veteran denied pain 
but on musculoskeletal system review, examiner noted joint 
pain and joint stiffness).  

Thus, the record shows an inservice injury to the left knee, 
possible osteoarthritis of the left knee, and lay evidence of 
continuity of symptomatology.  This is sufficient evidence to 
warrant a compensation and pension (C&P) examination.  The 
Veteran should be scheduled for an appropriate examination to 
determine whether a current disability of the left knee 
exists, and if so, whether that disability is related to 
service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran if he has received 
treatment for his left knee at any VA 
facility prior to November 2006, and make 
arrangements to obtain any identified VA 
records and associate those records with 
the claims folder.  

2.  Ask the Veteran to provide 
authorization forms for any medical 
professionals (including Dr. Childs and 
Dr. Latimer) who have treated his left 
knee condition since his discharge from 
active military service.  Make 
arrangements to obtain all records for 
which authorizations are provided and 
associate those records with the claims 
folder.  

3.  After the above development has been 
completed, make arrangements for the 
Veteran to have an appropriate examination 
to determine the etiology of any 
disability of the left knee.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters: 

(a) Does the Veteran have any current 
disability of the left knee?  

(b) If so, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the veteran's current left 
knee disability is related to his military 
service?  

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


